CALOGERO, Justice.
Defendant Aaron Bordelon was charged by bill of information with distribution of a Schedule II controlled dangerous substance, marijuana, in violation of La.R.S. 40:967. After pleading guilty as charged, he was thereafter sentenced to five years at hard labor. He now appeals on the basis of three assignments of error consolidated into one argument, principally contending that the five year sentence imposed by the district court was inadequately reasoned and unconstitutionally excessive.
We find that defendant’s assignments of error are not meritorious. We therefore affirm defendant’s conviction and sentence.
The three assignments of error present no reversible error. Nor do they involve legal issues not governed by clearly established principles of law. Therefore, they will be treated in an unpublished appendix which will comprise part of the record in the case.

Decree

Accordingly defendant’s conviction and sentence are affirmed.
AFFIRMED.